Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        14-OCT-2022
                                                        11:15 AM
                                                        Dkt. 26 ODDP




                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    JANET ARNESON, Petitioner,

                                vs.

                 THE HONORABLE JAMES H. ASHFORD,
        Judge of the Circuit Court of the First Circuit,
               State of Hawai#i, Respondent Judge,

                                and

                 DAYNA CLAIRE OWSKEY, Respondent.


                        ORIGINAL PROCEEDING
                    (CASE NO. 1CCV-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the petition for a writ of

mandamus and/or extraordinary writ, filed on August 27, 2022, the

documents attached and submitted in support, and the record,

Petitioner has not demonstrated a clear and indisputable right to

relief because Petitioner’s expert valued the life interest based

on an estimate of Petitioner’s life expectancy, which appears to

be part of Petitioner’s claim for damages in the First Amended
Complaint, see Hawai#i Rules of Evidence Rule 504(d)(3); Brende

v. Hara, 113 Hawai#i 424, 430-31, 153 P.3d 1109, 1115-16 (2007),

and the terms of the stipulated protective order is not before

this court in this original proceeding.   An extraordinary writ is

thus not warranted.   See Kema v. Gaddis, 91 Hawai#i 200, 204-05,

982 P.2d 334, 338-39 (1999).   Accordingly,

          It is ordered that the petition is denied.

          DATED: Honolulu, Hawai#i, October 14, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2